UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JEAN-GABRIEL BERNIER,                     )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                            Case No. 16-cv-00828 (APM)
                                          )
DONALD J. TRUMP, et al.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

                              MEMORANDUM OPINION AND ORDER

I.      INTRODUCTION

        Plaintiff Jean-Gabriel Bernier, a federal prisoner, brought this action against the Federal

Defendants 1 alleging, among other things, that the Federal Bureau of Prisons violated his Eighth

Amendment right to be free from cruel and unusual punishment by refusing to prescribe him the

drug Harvoni to treat his Hepatitis C. The court previously dismissed Plaintiff’s Bivens claims for

money damages on qualified immunity grounds, but allowed his claim seeking injunctive relief in

the form of Harvoni treatment to move forward.

        This matter is before the court on the Federal Defendants’ Motion to Dismiss the remaining

claim for injunctive relief as moot, and Plaintiff’s Motion for Reconsideration of the court’s

dismissal of his damages claim against Defendant Allen, Chief Physician of the Federal Bureau of


1
  As in its previous opinion, the court uses the term “Federal Defendants” to refer collectively to Defendants Donald
J. Trump, President of the United States; Jeff B. Sessions, Attorney General of the United States; Thomas R. Kane,
Director of the Federal Bureau of Prisons (“BOP”); Angela P. Dunbar, Assistant Director of Correctional Programs
at the BOP; Bradley T. Gross, Assistant Director of Administration at the BOP; and Jeff Allen, Chief Physician at the
BOP. See Bernier v. Trump, 242 F. Supp. 3d 31, 34 n.1 (D.D.C. 2017). The court used this term to distinguish these
Defendants from Defendant Gilead Services, Inc., who Plaintiff also sued for its decision not to accept him into a
patient assistance program designed for those who are unable to afford Harvoni. Cf. id. at 34. The court granted
Defendant Gilead’s Motion to Dismiss, see id. at 43–44, and Plaintiff does not challenge that decision in his Motion
for Reconsideration.
Prisons. For the reasons discussed below, the Federal Defendants’ Motion to Dismiss is granted

and Plaintiff’s Motion for Reconsideration is granted in part and denied in part.

II.      BACKGROUND

         A.       The Federal Defendants’ Initial Motion to Dismiss

         The court described the facts alleged in Plaintiff’s pro se Complaint in its March 2017

opinion granting in part and denying in part the Federal Defendants’ Motion to Dismiss, and it

need not repeat them at length here. See generally Bernier v. Trump, 242 F. Supp. 3d 31 (D.D.C.

2017). To summarize, Plaintiff challenged two aspects of his confinement in his Complaint,

seeking both injunctive relief and money damages. See id. at 34–37. Only one of those challenges

is at issue here. 2 That challenge is premised upon the decision by the Federal Bureau of Prisons

(“BOP”) to deny Plaintiff the drug Harvoni to treat his Hepatitis C. See generally Defs.’ Mot. to

Dismiss, ECF No. 50 [hereinafter Defs.’ Second Mot. to Dismiss]; Pl.’s Mot. for Reconsideration

Regarding Court’s Dismissal of Pl.’s Eighth Amendment Bivens Claim on Grounds of Qualified

Immunity, ECF No. 57 [hereinafter Pl.’s Mot. & Opp’n]. Plaintiff alleges that “the Federal

Defendants subjected him to cruel and unusual punishment in violation of the Eighth Amendment

by ‘deny[ing] Plaintiff treatment for Hepatitis C pursuant to the BOP treatment guidelines and

allowing [him] to suffer from the debilitating effects of [Hepatitis C].’” Bernier, 242 F. Supp. 3d

at 39 (alterations in original) (quoting Compl., ECF No. 1, ¶¶ 45–46).

         The Federal Defendants (“Defendants”) previously moved to dismiss Plaintiff’s Eighth

Amendment claims. See Bernier, 242 F. Supp. 3d at 34, 38–40. Defendants sought dismissal on

multiple grounds, but the court’s opinion focused on only two. First, Defendants sought dismissal


2
 The other challenge related to the conditions in which Plaintiff was housed. See id. at 34, 37. The court dismissed
Plaintiff’s claims relating to the BOP’s housing practices, id. at 39–40, 43, and Plaintiff does not seek reconsideration
of that decision in his Motion.


                                                           2
of Plaintiff’s Eighth Amendment claim for injunctive relief, asserted against Defendants in their

official capacities, for failure to state a claim. Id. at 40; see Compl. ¶¶ 1–7, 45–46; see also id. at

16 (requesting that the BOP Director direct Defendant Allen to approve Plaintiff’s treatment with

Harvoni). The court, however, found that Plaintiff had stated a cognizable claim under the Eighth

Amendment. See Bernier, 242 F. Supp. 3d at 40–41. Specifically, after concluding that Plaintiff

had sufficiently alleged a serious medical need, the court found the following allegations “more

than adequate” to satisfy the Rule 8(a) pleading standard with respect to Defendants’ deliberate

indifference to Plaintiff’s serious medical need:

               Plaintiff alleges that the BOP has violated its own policies and the
               standard of care in the medical profession by ignoring test results—
               his FibroSure scores from 2012, 2014, and 2015—indicating he
               has cirrhosis that requires treatment with Harvoni. Compl. ¶¶ 13,
               15, 18–19. The BOP’s exclusive reliance on APRI scores and old
               biopsy results to deny him Harvoni, he further contends, is not
               premised on valid medical criteria, but instead driven by “avoiding
               the costs of the Harvoni treatment by denying mostly all prisoners
               who presently suffer from Hep[atitis] C.” Id. ¶ 25. Plaintiff posits
               that if he were to receive Harvoni now, then “the liver damage
               already done to the liver will most likely be reversed and the painful
               [symptoms] which he Plaintiff suffers as a result of the present liver
               damage will cease to exist.” Id. ¶ 24.

Id. at 41 (first alteration in original). Thus, the court allowed Plaintiff’s Eighth Amendment claim

seeking injunctive relief in the form of Harvoni treatment to proceed. See id. at 44–45.

       Second, Defendants also moved to dismiss Plaintiff’s claim against Defendant Jeff Allen,

then-Chief Physician of BOP, in his individual capacity, seeking money damages pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See

Compl. ¶¶ 1, 7, 45–46; see also id. at 16 (seeking $50,000 in damages assessed against Defendant




                                                    3
Allen for the denial of medical treatment). The court dismissed this claim on the ground of

qualified immunity. Bernier, 242 F. Supp. 3d at 38–40. The court held:

                     Plaintiff’s Bivens claims are easily dismissed on the second prong
                     of the qualified immunity test because the rights Plaintiff claims
                     were violated were not clearly established at the time the alleged
                     violations occurred. Plaintiff has cited no binding case, and the
                     court is aware of none, holding that denying a prisoner Harvoni to
                     treat Hepatitis C based only on his APRI score violates the Eighth
                     Amendment . . . .
Id. at 39. So, in summary, following Defendants’ initial motion to dismiss, the court permitted

Plaintiff to proceed with his Eighth Amendment claim for injunctive relief, but dismissed his

Bivens claim for damages against Defendant Allen. In light of this conclusion, the court appointed

pro bono counsel to represent Plaintiff with respect to his remaining claim. 3 Id. at 45.

           B.        The Present Motions

           Following the court’s ruling, instead of answering Plaintiff’s Complaint, Defendants

moved once more to dismiss Plaintiff’s Eighth Amendment claim for injunctive relief. In their

present motion, Defendants argue that Plaintiff’s claim is now moot because “Plaintiff’s (and other

inmates’) priority level(s) have been adjusted and Plaintiff is now receiving treatment for his

Hepatitis C condition.” Defs.’ Second Mot. to Dismiss at 1. Plaintiff appears to concede that his

claim for injunctive relief is now moot. See Pl.’s Mot. & Opp’n, Pl.’s Consolidated Mem. of Points

& Authorities in Supp. of Mot. for Reconsideration and in Opp’n to Federal Defs.’ Mot. to Dismiss,

ECF No. 57 [hereinafter Pl.’s Mem.], at 22–23.

           Plaintiff, however, seeks to revive his previously dismissed Eighth Amendment Bivens

claim against Defendant Allen and, thus, avoid the end of this action. See id. Plaintiff asks the

court to reconsider its dismissal of the Bivens claim on the ground that the court erred in



3
    The court is grateful to pro bono counsel for his service to the court and his zealous representation of Plaintiff.

                                                              4
recognizing Defendant Allen’s entitlement to qualified immunity, or at least did so prematurely.

See id. at 6–22. If the court were to grant his Motion for Reconsideration, Plaintiff reasons, then

there would be no basis for dismissal of his claim under the Eighth Amendment. Id. at 23.

III.   DISCUSSION

       A.      Defendants’ Motion to Dismiss Under Rule 12(b)(1)

       The court begins with Defendants’ Motion to Dismiss, which arises under Rule 12(b)(1)

of the Federal Rules of Civil Procedure. A motion filed under Rule 12(b)(1) challenges a court’s

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When deciding a motion under Rule 12(b)(1),

a court must accept all well-pleaded factual allegations in the complaint as true. See Jerome

Stevens Pharm., Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253–54 (D.C. Cir. 2005). In

addition, the court may consider “such materials outside the pleadings as it deems appropriate to

resolve the question whether it has jurisdiction to hear the case.” Scolaro v. D.C. Bd. of Elections

& Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000) (citing Herbert v. Nat’l Acad. of Scis., 974 F.2d
192, 197 (D.C. Cir. 1992)); see also Mykonos v. United States, 59 F. Supp. 3d 100, 103–04 (D.D.C.

2014) (applying rule in mootness context). Specifically, when it is necessary to look beyond the

face of the complaint to determine whether the court has subject matter jurisdiction, the court may

consider “the complaint supplemented by undisputed facts evidenced in the record, or the

complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.” See

Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (internal

quotation mark omitted).

       Mootness is one ground for dismissal for lack of subject matter jurisdiction under Rule

12(b)(1). Indian River Cty. V. Rogoff, 254 F. Supp. 3d 15, 18 (D.D.C. 2017) (“A motion to dismiss

for mootness is properly brought under Rule 12(b)(1) because mootness itself deprives the court



                                                 5
of jurisdiction.”).   “Federal courts lack jurisdiction to decide moot cases because their

constitutional authority extends only to actual cases or controversies.” Conservation Force, Inc.

v. Jewell, 733 F.3d 1200, 1204 (D.C. Cir. 2013) (quoting Iron Arrow Honor Soc’y v. Heckler, 464
U.S. 67, 70 (1983)). “A case is moot when ‘the challenged conduct ceases such that there is no

reasonable expectation that the wrong will be repeated’ in circumstances where ‘it becomes

impossible for the court to grant any effectual relief whatever to the prevailing party.’” United

States v. Philip Morris USA, Inc., 566 F.3d 1095, 1135 (D.C. Cir. 2009) (quoting City of Erie v.

Pap’s A.M., 529 U.S. 277, 287 (2000)). As relevant here, a case becomes moot when “the court

can provide no effective remedy because a party has already ‘obtained all the relief that [it has]

sought.’” Conservation Force, 733 F.3d at 1204 (alteration in original) (quoting Monzillo v. Biller,

735 F.2d 1456, 1459 (D.C. Cir. 1984)). “The initial ‘heavy burden’ of establishing mootness lies

with the party asserting a case is moot, but the opposing party bears the burden of showing an

exception applies[.]” Honeywell Int’l, Inc. v. Nuclear Regulatory Comm’n, 628 F.3d 568, 576

(D.C. Cir. 2010) (citations omitted).

       In this case, Defendants argue that Plaintiff’s claim for injunctive relief is moot because,

after this court’s previous decision, Plaintiff started receiving treatment for his Hepatitis C

condition. Defs.’ Second Mot. to Dismiss at 6. According to Defendants’ declarant Elizabete

Stahl, a licensed physician employed as the Clinical Director at FCI Allenwood, the facility where

Plaintiff was formerly housed, the BOP released in October 2016 an updated guidance for treating

incarcerated patients with Hepatitis C. See Defs.’ Second Mot. to Dismiss, Ex. A, Second Decl.

of Elizabete Stahl, D.O., ECF No. 50-1, ¶ 4. Pursuant to this new guidance, the medical team at

FCI Allenwood submitted a request that Plaintiff be treated with a 12-week, daily regime of

Harvoni. See id. ¶ 5. Although not approved for Harvoni, Plaintiff was approved for treatment



                                                 6
with a different drug Zepatier, a newly approved medication that the FDA “consider[s] [to be] an

equivalent treatment option for Hepatitis C,” as compared to Harvoni, “depending on the clinical

presentation of each individual patient.” Id. ¶ 7. Plaintiff then began a twelve-week Zepatier

treatment regimen that was scheduled to end in July 2017. See id. ¶ 8. As of May 23, 2017, there

was no Hepatitis C viral load detected in Plaintiff’s blood. See Notice of Filing Exs., ECF No. 61,

Ex. F, Third Decl. of Elizabete Stahl, D.O., ECF No. 61-1, ¶ 3.4

         Plaintiff does not dispute that he is now receiving treatment in the manner described in

Defendants’ declaration. See generally Pl.’s Mot. & Opp’n; Pl.’s Mem. Nor does he dispute the

efficacy of Zepatier as an equivalent treatment option to Harvoni. To the contrary, in his

Complaint he identified Zepatier as a lower-cost treatment alternative to Harvoni. Compl. ¶ 27.

Instead, to the extent he opposes Defendants’ Motion to Dismiss, he does so only on the ground

that the court should reconsider its previous decision and allow Plaintiff’s Bivens claim to proceed.

See Pl.’s Mot. & Opp’n at 2 (“[S]ince the revitalization of the damages claim would require this

case to continue irrespective of the fact that Plaintiff is now receiving appropriate (albeit

unjustifiably belated) treatment for his Hepatitis C, the Federal Defendants’ pending Motion to

Dismiss on the grounds of mootness must be denied.”). Thus, Plaintiff effectively concedes that

his claim for injunctive relief is moot.5 See NetworkIP, LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir.


4
  The May 2017 test results are the most recent results submitted by Defendants, even though Plaintiff was not
scheduled to complete treatment until July 4, 2017. See id. ¶ 4 (“The treatment plan will be to continue treatment until
July 4th, 2017. He will continue to undergo clinical and laboratory monitoring according to established clinical
guidelines.”).
5
 The D.C. Circuit also has suggested that Plaintiff’s claim for injunctive relief is now moot. In August 2016, prior to
deciding Defendants’ initial motion to dismiss, this court denied Plaintiff’s motion for preliminary injunction, which
sought, among other things, treatment with Harvoni. See Bernier, 242 F. Supp. 3d at 38; see also Bernier v. Obama,
201 F. Supp. 3d 87 (D.D.C. 2016). Plaintiff appealed, see ECF No. 30, and in November 2017, the D.C. Circuit
dismissed the appeal as moot to the extent Plaintiff sought “review of the district court’s denial of his request for a
preliminary injunction to compel [Defendants] to treat him with Harvoni,” Per Curiam Order at 1, Bernier v. Trump,
No. 16-5281 (D.C. Cir. Nov. 17, 2017), Document No. 1704957. The court reasoned that Plaintiff “ha[d] been treated
with Zepatier, which his complaint names as another FDA-approved drug for the treatment of Hepatitis C, similar to
Harvoni.” Id.

                                                           7
2008) (“[W]hile arguments in favor of subject matter of jurisdiction can be waived by inattention

or deliberate choice, . . . no action of the parties can confer subject-matter jurisdiction upon a

federal court.” (emphasis added) (internal quotation marks omitted)); cf. Honeywell Int’l, 628 F.3d

at 576 (noting that the party opposing a mootness challenge bears the burden of showing an

exception applies). Accordingly, the court grants Defendants’ Motion to Dismiss Plaintiff’s

Eighth Amendment claim seeking injunctive relief in the form of Harvoni treatment.

        B.      Plaintiff’s Motion for Reconsideration

        The court now turns to Plaintiff’s Motion for Reconsideration. The court evaluates

Plaintiff’s Motion under Rule 54(b) of the Federal Rules of Civil Procedure, which governs

reconsideration of non-final decisions. See Cobell v. Norton, 355 F. Supp. 2d 531, 538–39 (D.D.C.

2005). Rule 54(b) provides that “any order . . . that adjudicates fewer than all the claims or the

rights and liabilities of fewer than all the parties . . . may be revised at any time before the entry of

a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P.

54(b). Relief under Rule 54(b) may be granted “as justice requires.” See Capitol Sprinkler

Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 227 (D.C. Cir. 2011). “Courts in this district

interpret that abstract phrase narrowly and will grant a motion to reconsider ‘only when the movant

demonstrates: (1) an intervening change in the law; (2) the discovery of new evidence not

previously available; or (3) a clear error in the first order.’” Ferrer v. CareFirst, Inc., 278 F. Supp.
3d 330 (D.D.C. 2017) (quoting Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008)); cf.

U.S. ex rel. Westrick v. Second Chance Body Armor, Inc., 893 F. Supp. 2d 258, 268 (D.D.C. 2012)

(“Under this standard, reconsideration may be warranted where the court has patently

misunderstood the parties, made a decision beyond the adversarial issues presented, made an error

in failing to consider controlling decisions or data, or [where] a controlling or significant change


                                                   8
in the law has occurred.” (alteration in original) (internal quotation marks omitted)). While these

considerations “leave a great deal of room for the court’s discretion,” that discretion “is limited by

the law of the case doctrine and subject to the caveat that where litigants have once battled for the

court’s decision, they should neither be required, nor without good reason permitted, to battle for

it again.” Ali v. Carnegie Inst. of Wash., 309 F.R.D. 77, 80 (D.D.C. 2015) (internal quotation

marks omitted).

         Plaintiff here seeks reconsideration of the court’s prior dismissal of his Bivens claim for

damages against Defendant Allen on the basis of qualified immunity. See Pl.’s Mem. at 6.

According to Plaintiff, this claim was “based on the contention that in denying [Plaintiff] treatment

for his acknowledged Hepatitis C with Harvoni, the drug representing the current medical state of

the art, on the basis of arbitrary guidelines, the[] Defendants manifested deliberate indifference to

his serious medical needs in violation of the Eighth Amendment.” Id. at 6–7. Plaintiff complains

that this court, “with virtually no analysis,” dismissed this claim on the second prong of qualified

immunity because of an absence of case law “‘holding that denying a prisoner Harvoni to treat

Hepatitis C based only on his APRI score violates the Eighth Amendment.’” Id. at 7 (quoting

Bernier, 242 F. Supp. 3d at 39). 6 Plaintiff argues that the court erred in so holding because it

“defined the ‘clearly established right’ that Plaintiff contends the Defendants violated too

narrowly” and “overlooked or disregarded relevant case authorities demonstrating the existence of

that right.” Id. at 9; see id. at 6–7. Thus, Plaintiff asserts that “justice requires” the court to

reconsider its previous decision dismissing his Bivens claim against Defendant Allen. Id. at 6.



6
  Whether an official is entitled to qualified immunity “depends on the answers to two questions: (1) Did the [official’s]
conduct violate a constitutional or statutory right? If so, (2) was that right ‘clearly established’ at the time of the
violation?” Jones v. Kirchner, 835 F.3d 74, 84 (D.C. Cir. 2016) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).
As noted above, this court dismissed Plaintiff’s Bivens claim on the second “clearly established” prong of the qualified
immunity test. See Pearson v. Callahan, 555 U.S. 226, 236 (2009) (holding that courts are vested with the discretion
to decide which of the two prongs to address first “in light of the circumstances in the particular case at hand”).

                                                            9
         The court agrees with Plaintiff that it framed the asserted right at issue too narrowly in its

previous decision. In other words, by asking whether it was clearly established that “denying a

prisoner Harvoni to treat Hepatitis C based only on his APRI score violates the Eighth

Amendment,” the court erred by defining the right in accordance with “the very action in

question.” See Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also Mullenix v. Luna, 136
S. Ct. 305, 308 (2015) (“We do not require a case directly on point, but existing precedent must

have placed the statutory or constitutional question beyond debate.” (quoting Ashcroft v. al–

Kidd, 563 U.S. 731, 741 (2011))). Thus, the court agrees with Plaintiff that “justice requires”

reconsideration of its decision. 7

         Such reconsideration will not, however, result in the revival of Plaintiff’s Bivens claim

against Defendant Allen—at least not yet. In Defendants’ initial Motion to Dismiss, Defendant

Allen moved to dismiss for lack of personal jurisdiction. See Fed. Defs.’ Mot. to Dismiss, ECF

No. 28 [hereinafter Defs.’ First Mot. to Dismiss], at 6–11. The court did not reach that ground

because it dismissed the Bivens claim against Allen on the alternative ground of qualified

immunity. See Bernier, 242 F. Supp. 3d at 40 n.8. That was a mistake. “[A] federal court generally

may not rule on the merits of a case without first determining that it has jurisdiction over the

category of the claim in suit (subject-matter jurisdiction) and the parties (personal jurisdiction).”

Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430–31 (2007); accord Gilmore

v. Palestinian Interim Self-Government Auth., 843 F.3d 958, 964 (D.C. Cir. 2016). Qualified

immunity is not a jurisdictional issue, but rather a defense on the merits. See Nevada v. Hicks, 533
U.S. 353, 373 (2001); see also Crawford-El v. Britton, 523 U.S. 574, 587 (1998) (“[Q]ualified


7
  To be clear, by granting Plaintiff’s Motion for Reconsideration in part, the court leaves for another day whether
Plaintiff’s broad framing of the right in question as “[t]he right of prisoners to adequate medical care, and to be free
from deliberate indifference to their serious medical needs” is correct. See Pl.’s Mem. at 10 (citing Estelle v. Gamble,
429 U.S. 97 (1976)). Instead, the court simply finds that it framed the right too narrowly in its previous decision.

                                                          10
immunity is an affirmative defense.”).        Accordingly, before reaching the question whether

Plaintiff’s claims were subject to dismissal under Rule 12(b)(6) on qualified immunity grounds,

this court should have considered whether it could properly exercise personal jurisdiction over

Defendant Allen. See Forras v. Rauf, 812 F.3d 1102, 1105 (D.C. Cir. 2016) (“The district court

plainly should have satisfied any [personal] jurisdictional concerns before turning to [the] merits

question.”).

       Defendants premised their motion to dismiss for lack of personal jurisdiction on two

grounds. First, Defendants moved to dismiss Plaintiff’s Bivens claims against the non-resident

defendants sued in their individual capacity, including Defendant Allen, for lack of personal

jurisdiction under Rule 12(b)(2). See Defs.’ First Mot. to Dismiss at 6–10 (arguing that Plaintiff

failed to meet his burden to establish that personal jurisdiction satisfied due process requirements

and was authorized under the District of Columbia long-arm statute). Second, Defendants moved

to dismiss Plaintiff’s Bivens claims for lack of personal jurisdiction based on insufficient service

of process, which is a basis for dismissal under Rule 12(b)(5). See id. at 6, 10–11; see also

Hickman v. Fed. Election Comm’n, No. 14-295, 2014 WL 5902547, at *1 n.1 (D.D.C. Nov. 13,

2014)). For the reasons that follow, the court should have dismissed Plaintiff’s Bivens claim

against Defendant Allen on the second ground. See Mwani v. bin Laden, 417 F.3d 1, 8 (D.C. Cir.

2005) (“Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.” (quoting Omni Capital Int’l, Ltd. v. Rudolf

Wolff & Co., 484 U.S. 97, 104 (1987))); cf. Forras, 812 F.3d at 1105.

       If a plaintiff wants to pursue a Bivens action against a federal official in his or her individual

capacity, that federal official “must be served as [an] individual[], pursuant to Rule 4(e).” Simpkins

v. District of Columbia Gov’t, 108 F.3d 366, 369 (D.C. Cir. 1997); see also Fed. R. Civ. P. 4(i)(3)



                                                  11
(“To serve a United States officer or employee sued in an individual capacity for an act or omission

occurring in connection with duties performed on the United States’ behalf (whether or not the

officer or employee is also sued in an official capacity), a party must serve the United States and

also serve the officer or employee under Rule 4(e), (f), or (g).”). Rule 4(e) provides that service

may be effected on an individual by one of the following methods:

               (A) delivering a copy of the summons and of the complaint to the
               individual personally;

               (B) leaving a copy of each at the individual’s dwelling or usual place
               of abode with someone of suitable age and discretion who resides
               there; or

               (C) delivering a copy of each to an agent authorized by appointment
               or by law to receive service of process.

Fed. R. Civ. P. 4(e)(2). Alternatively, a plaintiff may properly serve an individual by “following

state law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).

       In this case, the summons to Defendant Allen was returned unexecuted. See Process

Receipt and Return, ECF No. 24. As a pro se party proceeding in forma pauperis, Plaintiff relied

on the Clerk of Court and U.S. Marshal Service to serve Defendants. See Gonzalez v. Holder, 763
F. Supp. 2d 145, 148 (D.D.C. 2011); see Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d). In his

Complaint, Plaintiff listed the Central Office for BOP as Defendant Allen’s address. See Compl.

¶ 9; Compl., Attach. A, ECF No. 1. A U.S. Marshal attempted to personally serve Defendant Allen

at the Central Office for BOP on three separate occasions, but was unsuccessful. See Process

Receipt and Return, ECF No. 24. There is a likely explanation for that failure: the Process Receipt

and Return contains a handwritten note indicating “[w]orkers stated that Allen no longer works for

BOP.” Id.



                                                12
       In light of the foregoing, the court agrees that Plaintiff has not properly served Defendant

Allen pursuant to Rule 4(e). Thus, the court grants Defendants’ Motion to Dismiss Plaintiff’s

Bivens claim against Defendant Allen under Rule 12(b)(5) for insufficient service of process.

Importantly, however, the court will dismiss this claim without prejudice. While a pro se plaintiff

proceeding in forma pauperis “is not wholly relieved of his obligation to serve the defendants,”

judges in this District repeatedly have held that such plaintiffs “generally should not be penalized

for court officers’ failure . . . [to] properly effect[] service.” See, e.g., Gonzalez, 763 F. Supp. 2d

at 148. Thus, the court will give Plaintiff additional time to properly serve Defendant Allen. See

Morris v. U.S. Sentencing Comm’n, 62 F. Supp. 3d 67, 71 n.1 (D.D.C. 2014) (noting that in such

circumstances, “the court typically w[ill] give plaintiff the opportunity to provide additional

information to cure any service deficiencies before dismissing the case under . . . Rule 12(b)(5)”);

Nabaya v. Dudeck, 38 F. Supp. 3d 86, 96–97 (D.D.C. 2014) (“[D]ue to the plaintiff’s pro se status,

dismissal of his case without giving him the opportunity to perfect service is inappropriate.”). Such

service shall be accomplished within 60 days of the date of this opinion.

                                          *       *       *

       Before concluding, the court directs Plaintiff to proceed as follows regarding this action.

If Plaintiff intends to continue to pursue his Bivens claim against Defendant Allen, he shall do so

in one of two ways. Plaintiff must either: (1) file and serve an amended complaint, or (2) serve

the original complaint and, within 21 days of service, submit a more definite statement under Rule

12(e). See Momenian v. Davidson, 878 F.3d 381, 391 (D.C. Cir. 2017) (stating that “a court can

sua sponte order a plaintiff to submit a more definite statement” (citing 2 J. Moore et al., Moore’s

Federal Practice § 12.34[1][b] (3d ed. 2017))); see also Pinson v. U.S. Dep’t of Justice, 975 F.

Supp. 2d 20, 26 (D.D.C. 2013). The amended complaint or more definite statement should set



                                                  13
forth with greater specificity, to the extent known, (1) the time, place, and personnel involved in

Plaintiff’s institutional testing and treatment for Hepatitis C; (2) the institutional personnel

involved in making a recommendation regarding treatment with Harvoni and their

recommendations; (3) the BOP approval process for receiving Harvoni treatment; and

(4) Defendant Allen’s role in denying treatment with Harvoni. The court requires these additional

factual allegations to make an informed determination about the qualified immunity question

should Defendant Allen once more raise that defense as a ground for dismissal. Additionally, in

preparing his supplemental pleading, Plaintiff shall take into account recent developments in the

case, including Plaintiff’s treatment with Zepatier and the fact of BOP’s policy change regarding

prisoner priority levels for Hepatitis C treatment, as those events might bear upon the required

showing of “deliberate indifference” given “the rapidly evolving legal and medical developments

in this area.” Cf. Cunningham v. Sessions, No. 16-cv-1292, 2017 WL 2377838, at *4 (D.S.C. May

31, 2017) (holding that the BOP defendants were entitled to qualified immunity from any damages

claims arising from the denial of direct-acting antiviral drugs, such as Harvoni, to inmates with

chronic Hepatitis C). Finally, if Defendant Allen is properly served, he remains free to move for

dismissal on any ground.

IV.    CONCLUSION AND ORDER

       For the foregoing reasons, Defendants’ Motion to Dismiss, ECF No. 50, is granted, and

Plaintiff’s Motion for Reconsideration, ECF No. 57, is granted in part and denied in part.

       The court hereby vacates its previous decision to the extent it dismisses Plaintiff’s Bivens

claim for damages against Defendant Allen in his individual capacity on qualified immunity

grounds, and grants Defendants’ Motion to Dismiss this claim under Rule 12(b)(5) for insufficient

service of process. This claim is dismissed without prejudice. Plaintiff shall be afforded 60 days



                                                14
from this date to properly serve Defendant Allen. If Plaintiff does not accomplish service within

60 days from the date of this opinion, unless additional time is requested and granted, the court

will enter a final order dismissing this action.




Dated: March 8, 2018                                    Amit P. Mehta
                                                        United States District Judge




                                                   15